872 F.2d 1027
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charlie Lee MOTTON, Plaintiff-Appellant,v.The JACKSON SUN, INC., Defendant-Appellee.
No. 88-6104.
United States Court of Appeals, Sixth Circuit.
March 30, 1989.

1
Before ENGEL, Chief Judge, BOGGS, Circuit Judge, and AVERN COHN, District Judge.*

ORDER

2
Charlie L. Motton, a pro se Tennessee plaintiff, appeals the district court's order dismissing his civil rights action filed under 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Seeking monetary relief in the amount of 7.5 million dollars, plaintiff sued The Jackson Sun Newspaper, alleging they violated a number of his constitutional rights by refusing to publish or return two opinion letters sent to its editor.  Upon review of defendant's motion to dismiss and plaintiff's response thereto, the district court dismissed the suit as frivolous, sternly admonishing plaintiff regarding the filing of vexatious and unmeritorious suits.


4
Upon consideration, we conclude the district court properly dismissed plaintiff's suit.  Even construing plaintiff's complaint liberally, see Haines v. Kerner, 404 U.S. 519 (1972), it appears beyond doubt that he can prove no set of facts which would entitle him to relief.   See Ana Leon T. v. Federal Reserve Bank, 823 F.2d 928 (6th Cir.)  (per Curiam), cert. denied, 108 S.Ct. 333 (1987).  Because there is plainly no constitutional right to have a letter to the editor printed in a newspaper, plaintiff failed to state a cognizable claim for relief.   See Morgan v. Church's Fried Chicken, 829 F.2d 10, 12 (6th Cir.1987).


5
Accordingly, the order of the district court is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Avern Cohn, U.S. District Judge for the Eastern District of Michigan, sitting by designation